UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 February 16, 2011 (February 11, 2011) Date of Report (Date of Earliest Event Reported) VIRTUAL MEDICAL CENTRE, INC. (Exact name of registrant as specified in its charter) Nevada 000-52090 98-0459440 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) L1, 414 Scarborough Beach Road, Osborne Park, WA, Australia 6017 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: +61-8-938-80344 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 11, 2011, Mr. Stuart Usher resigned from his position as Chief Financial Officerof Virtual Medical Centre, Inc., a Nevada Corporation (the “Company”) effective immediately.Mr. Usher’s resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies, and practices. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Resignation letter of Mr. Stuart Usher SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. Dated: February 16, 2011 Virtual Medical Centre, Inc. By: /s/ Wayne Hughes Name: Wayne Hughes Title:Chief Executive Officer
